                                                                                  DISTRICT OF OREGON
                                                                                       FILED
                                                                                     January 16, 2019
                                                                                Clerk, U.S. Bankruptcy Court



            Below is an order of the court.

 1
 2
 3
 4
 5                                                             _______________________________________
                                                                         PETER C. McKITTRICK
 6                                                                       U.S. Bankruptcy Judge

 7
 8                                  UNITED STATES BANKRUPTCY COURT

 9                                    FOR THE DISTRICT OF OREGON

10       In Re:                                         Bankruptcy Case
                                                        No. 18-33749
11       Jennifer R. Ramos,
                            Debtor.                     ORDER ON MOTION TO CONTINUE
12
                                                        MEETING OF CREDITORS (DOC. 24) AND
13                                                      MOTION TO DISMISS (DOC. 16)

14
15
16
17
             Creditor PennyMac Corp. filed a Motion to Dismiss in the above-
18
     captioned case based on debtor’s failure to appear at her originally
19
     scheduled 341(a) meeting.                At the hearing on the Motion to Dismiss held
20
     on January 8, 2019, the court ruled that, for the reasons stated on the
21
     record, debtor was permitted to file a motion to set over the 341(a)
22
     meeting.       Debtor filed the motion in accordance with the requirements
23
     set out during the January 8, 2019 hearing, and has satisfied the court
24
     that the debtor may give sworn testimony by phone from Germany.                             After
25
     reviewing the record and in the interest of justice and good cause
26
     appearing therefor,

     Page 1 - ORDER SCHEDULING CASE MANAGEMENT CONFERENCE

                              Case 18-33749-pcm7      Doc 26   Filed 01/16/19
      




 1         IT IS HEREBY ORDERED that debtor’s Motion to Continue/Reschedule

 2   341 Meeting of Creditors (doc. 24) is GRANTED.

 3         IT IS FURTHER ORDERED that Creditor PennyMac Corp’s Motion to

 4   Dismiss (doc. 16) for failure to attend the 341(a) meeting originally

 5   scheduled for November 26, 2019 is denied as MOOT without prejudice to

 6   refile in the event that debtor fails to comply with her duties under
 7   the bankruptcy code.
 8                                          ###
 9   cc:   all ECF filers
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26



     Page 2 - ORDER SCHEDULING CASE MANAGEMENT CONFERENCE

                       Case 18-33749-pcm7   Doc 26   Filed 01/16/19
